 1    Stephen D. Finestone (125675)
      Jennifer C. Hayes (197252)
 2    Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
 3    456 Montgomery Street, Floor 20
      San Francisco, CA 94104
 4    Tel.: (415) 616-0466
      Fax: (415) 398-2820
 5    Email: sfinestone@fhlawllp.com
      Email: jhayes@fhlawllp.com
 6    Email: rwitthans@fhlawllp.com
 7    Attorneys for Debtor,
      Evander Frank Kane
 8

 9                            UNITED STATES BANKRUPTCY COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12      In re                                             Case No. 21-50028-SLJ
                                                          Chapter 7
13      EVANDER FRANK KANE,
                                                          Adv. Proc. No. 21-05010
14      Debtor.
15                                                        STIPULATION TO EXTEND TIME TO
                                                          RESPOND TO COMPLAINT
16
        LONE SHARK HOLDINGS, LLC
17
                        Plaintiff
18
        v.
19
        EVANDER FRANK KANE
20
                        Defendant
21

22

23              Plaintiff, Lone Shark Holdings, LLC (“Plaintiff”), and Defendant, Evander Kane
24    (“Defendant” and with Plaintiff the “Parties”), by and through their respective counsel of record,
25    enter into the following stipulation (the “Stipulation”) with respect to this adversary proceeding.
26                                                RECITALS
27              Whereas, Plaintiff filed this adversary proceeding on April 5, 2021 and Defendant’s
28    response to the complaint is due on May 5, 2021;
      STIP RE EXTENSION OF TIME                                                                             1

     Case: 21-05010       Doc# 9     Filed: 04/28/21    Entered: 04/28/21 07:01:56       Page 1 of 2
 1           Whereas, the Parties are discussing steps that could resolve any disputes between them

 2    and do not wish to incur further fees if a resolution can be reached;

 3           The Parties stipulate as follows:

 4           1.      The time for Defendant to respond to the complaint in this adversary proceeding

 5    is extended to June 4, 2021.

 6           2.      This Stipulation is without prejudice to the Parties entering into a further

 7    extension of time.

 8           3.      The Parties request that the Court enter an order approving this Stipulation.

 9     Dated April 28, 2021                        FINESTONE HAYES LLP
10
                                                   /s/ Stephen D. Finestone
11                                                 Stephen D. Finestone
                                                   Attorneys for Evander Kane
12

13
      DATED: April 28, 2021                         BALCH & BINGHAM LLP
14

15
                                                    /s/ Jeremy L. Retherford
16                                                 Jeremy L. Retherford
                                                   Attorneys for Lone Shark Holdings, LLC
17

18

19

20

21

22

23

24

25

26
27

28
      STIP RE EXTENSION OF TIME                                                                         2

     Case: 21-05010        Doc# 9    Filed: 04/28/21   Entered: 04/28/21 07:01:56         Page 2 of 2
